Exhibit 10.51

 

EXPLANATORY NOTE: [**] INDICATES THE PORTION OF THIS EXHIBIT

THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND

(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.

 

DEVELOPMENT AGREEMENT FOR PRODUCTS BETWEEN ELITE PHARMACEUTICALS, INC. AND MIKAH
PHARMA

 

This DEVELOPMENT AGREEMENT (the “Agreement”), dated December 3, 2018 (the
“Effective Date”) between Mikah Pharma LLC, 20 Kilmer Drive, Hillsborough, NJ
08844 (“Mikah”) and Elite Laboratories, Inc. (a subsidiary of Elite
Pharmaceuticals, Inc.), organized under the laws of the State of Delaware, with
offices at 165 Ludlow Avenue, Northvale, New Jersey, USA (“Elite”); Mikah and
Elite may sometimes hereinafter be referred to as a “Party” or collectively as
the “Parties”.

 

WHEREAS Mikah is engaged in the research, development, and licensing of generic
pharmaceutical products; and

 

WHEREAS Elite is engaged in the research, development, manufacturing, sales and
marketing of generic products;

 

WHEREAS Mikah and Elite wish to collaborate to develop and commercialize generic
products including formulation development and analytical method development and
bioequivalence studies and manufacture of development batches of generic
products:

 

NOW, THEREFORE in consideration of the mutual covenants and agreements contained
herein, the sufficiency, adequacy and satisfaction of which are hereby
acknowledged, Mikah and Elite hereby agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

The following terms shall have the meanings set forth in this Agreement:

 

1.1“Affiliate” shall mean any person or entity, which, directly or indirectly,
controls, is controlled by, or is under common control with, a party or its
assignee. Control shall be determined based upon either their legal right to
control or de facto control of the entity.

 

1.2“Agreement” shall have the meaning set forth in the Preamble and shall
include any exhibits and attachments hereto.

 

1.3“ANDA” shall mean Abbreviated New Drug Application pursuant to the applicable
part of FD&C Act, and any supplements and amendments thereto which may be filed
by the Parties.

 

1.4“API” shall mean the active pharmaceutical ingredient.

 

1.5“Data” shall refer to all data, materials, plans, reports, test results and
other information developed in connection with the Products.

 



  

 

 

EXPLANATORY NOTE: [**] INDICATES THE PORTION OF THIS EXHIBIT

THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND

(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.

 

1.6“FDA” shall mean the United States Food and Drug Administration.

 

1.7“FD&C Act” shall mean the United States Federal Food, Drug and Cosmetics Act,
(21 U.S.C. 301, et seq.), as amended from time to time, and any regulation
promulgated thereunder, including, without limitation, all current Good
Manufacturing Practices and current good laboratory practices as defined
therein, in each case, as amended from time to time.

 

1.8“Force Majeure” shall mean the occurrence of an event which materially
interferes with the ability of a Party to perform its obligations or duties
hereunder which is not within the reasonable control of the Party affected, not
due to malfeasance, and which could not with the exercise of due diligence have
been avoided, including, but not limited to, fire, accident, work stoppage,
sabotage, strike, riot, civil commotion, terrorism, act of God or change in law.

 

1.9“Know-How” means proprietary know-how, trademarks, inventions, data,
technology and information relating to Product, which either Party hereto has
the lawful right to disclose to the other Party. “Know-How” shall include,
without limitation, processes and analytical methodology used in development,
testing, analysis and manufacture and medical, clinical, toxicological testing
as well as other scientific data relating to Product.

 

1.10“Product” means products as listed in Exhibit A.

 

1.11“Regulatory Filings” means filings with the FDA such as the ANDA.

 

1.12“Regulatory Approvals” shall mean the approvals required under the FD&C Act
to sell and market the Product in the Territory.

 

1.13“Territory” means the United States of America, its territories,
possessions, commonwealths.

 

ARTICLE 2

 

DEVELOPMENT

 

2.1Product Development. Mikah will provide, at its sole cost and expense, an
approvable, generic bioequivalent formulation of the Product, including all
formulation know-how, analytical methods and API sourcing

 

2.2The Parties will collaborate to transfer the formulation and methods to
Elite’s facility and to file the product.

 

2.3Elite will, on a contract basis, transfer in the formulation, manufacture
submission batches and file the Product as directed by Mikah. Elite will provide
its facility including, but not limited to, equipment, analytical, quality
assurance, regulatory support and legal. Elite will manufacture, as directed by
Mikah, required pilot, pivotal clinical trials, and registration batches. Elite
will, as directed by Mikah, transfer in all methods and perform method
validation for assay, dissolution, impurity, and cleaning. Elite will perform
release testing and stability studies for development. These functions performed
by Elite are collectively the “Services”.

 



2

 

 

EXPLANATORY NOTE: [**] INDICATES THE PORTION OF THIS EXHIBIT

THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND

(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.

 

2.4Mikah will be responsible for API costs.

 

2.5Mikah will be responsible for the cost of the BE studies.

 

2.6The parties will negotiate in good faith a Manufacturing and Supply Agreement
to produce the Products in which Elite will have the right to contract
manufacture Product at cost plus [**]% (cost of materials, labor, and allocable
overhead costs per GAAP including GDUFA facility fee).

 

ARTICLE 3

 

REGULATORY

 

3.1       Elite shall be responsible for the filing and prosecution of the ANDA
with the FDA and Mikah shall own any ANDA filed and/or approved. Following
Regulatory Approval, Mikah shall have sole discretion with respect to the
maintenance of the ANDA, correspondence with and reporting to the FDA and other
regulatory authorities,

 

ARTICLE 4

 

PAYMENTS

 

4.1       Mikah shall pay Elite for services rendered at cost plus [**]%.
Services hours shall be tracked by Elite with appropriate signed offs.
Out-of-pocket expenses will be charged at the invoiced cost. 

 

ARTICLE 5

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

5.1Representations and warranties:

 

(a)Each Party represents and warrants to the other that it is authorized to
enter into and to perform its obligations under this Agreement.

 

(b)Each Party represents and warrants to the other that its obligations created
under this Agreement do not conflict in any manner with any of its pre-existing
obligations.

 



3

 

 

EXPLANATORY NOTE: [**] INDICATES THE PORTION OF THIS EXHIBIT

THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND

(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.

 

(c)Each Party represents and warrants to the other that it is the owner of any
Know-How to be used or relied upon by such Party in performing its obligations
under this Agreement.

 

(d)Both Mikah and Elite represent and warrant that:

 

(i)it has not received any notice or claim that the use of its Know-How
infringes any patent or intellectual property rights of any third party in the
Territory; and

 

(ii)to its actual knowledge, without any independent investigation, the use of
its Know-How will not infringe any patent or intellectual property rights of any
third party in the Territory.

 

(e)Each Party hereby represents and warrants that it is not in violation of any
law or regulation, nor is it aware of any violation of any law or regulation by
any other Person, which violation could reasonably be expected to adversely
affect its performance of its obligations hereunder, and except as otherwise
contemplated hereby, such Party holds each of the licenses, permits, approvals
or authorizations necessary with respect to its current business and operations
(and its rights and obligations contemplated hereby) in compliance with all laws
and regulations and maintains compliance with cGMP.

 

5.2Cooperation Upon Bankruptcy. If there is a voluntary or involuntary filing of
a petition for bankruptcy, insolvency or placing in receivership of either
Party, the Party shall use, and cause its representatives and affiliates to use,
best efforts to make all necessary arrangements and take all required actions to
permit the other Party to retain all rights hereunder with respect to the
Products.

 

ARTICLE 6

 

INTELLECTUAL PROPERTY RIGHTS

 

6.1Elite shall be responsible for the patent reviews.

 

6.2With respect to any Product developed hereunder, Mikah shall own the Know-how
and Intellectual Property. Mikah shall be responsible for filing and prosecuting
the patents, defending the patents against infringement and defending patent
infringement claims brought by others.

  



4

 

 

EXPLANATORY NOTE: [**] INDICATES THE PORTION OF THIS EXHIBIT

THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND

(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.

 

6.3LIMITATION OF DAMAGES. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER
PARTY FOR LOST PROFITS (OTHER THAN AS ARE ORDINARILY ENCOMPASSED BY CONTRACT
DAMAGES), LOSS OF GOODWILL, OR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR
INCIDENTAL DAMAGES, HOWEVER CAUSED, ARISING UNDER ANY THEORY OF LIABILITY. THIS
LIMITATION SHALL APPLY EVEN IF A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES, AND NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY
LIMITED REMEDY.

 

ARTICLE 7

 

TERM AND TERMINATION AND DEFAULT

 

7.1Termination. Either Party shall have the option to terminate this Agreement
upon the 30 day written notice to the other Party.

 

7.2WARRANTY LIMITATION. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 5, THE PARTIES
MAKE NO WARRANTIES, EXPRESSED OR IMPLIED, CONCERNING TECHNOLOGY, GOODS,
SERVICES, RIGHTS OR THE MANUFACTURE AND SALE OF PRODUCTS, AND HEREBY DISCLAIM:
ANY OTHER WARRANTIES, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR USE OR PURPOSE OR NONINFRINGEMENT WITH
RESPECT TO ANY AND ALL OF THE FOREGOING.

 

ARTICLE 8

 

MISCELLANEOUS

 

8.1Recitals. The recitals are hereby incorporated by reference and made part of
this Agreement.

 

8.2Survival. Except as expressly provided in this Agreement, expiration or
termination of this Agreement will not relieve the Parties of any obligation
that accrued prior to such expiration or termination. Upon expiration or early
termination of this Agreement, all rights and obligations of the Parties shall
cease, except as follows:

 

(a)The obligations of confidentiality set forth in Section 8.5 of Article 8
shall survive;

 

(b)The Parties obligations under Article 5 shall survive; and

 

(c)Any cause of action or claim of Mikah or Elite accrued or to accrue because
of any breach or default by the other Party hereunder shall survive.

 

8.3Entire Agreement; Amendment. This Agreement, with all of the Exhibits,
contains the entire understanding of the Parties with respect to the subject
matter hereof and supersedes all previous verbal and written agreements,
representations and warranties. This Agreement may be released, waived or
modified only by written agreement signed by the Party against whom enforcement
of any release, waiver, modification, or other change is sought.

 



5

 

 

EXPLANATORY NOTE: [**] INDICATES THE PORTION OF THIS EXHIBIT

THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND

(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.

 

8.4Standard Forms. In ordering and delivering the services or Product, Mikah and
Elite may employ their standard forms, but nothing in those forms shall be
construed to modify, amend or supplement the terms of this Agreement and, in the
case of any conflict herewith, the terms of this Agreement shall govern and
control.

 

8.5Confidentiality. Elite and Mikah shall not use, except in connection with
this Agreement, nor disclose any information concerning the other Party's
business or any proprietary information of the other Party, including but not
limited to, technical or scientific data, unpublished findings, biological
material, know-how, specifications, processes, techniques, patent, patent
litigation strategies or tactics, trade secrets, algorithms, programs, designs,
drawings, or formulae; and any engineering, manufacturing, marketing, financial,
litigation, intellectual property or business plan, confidential knowledge, data
or other similar information, whether received pursuant to this Agreement or
otherwise ("Confidential Information") without the prior written consent of such
other Party. The obligation of non-disclosure referred to above shall not apply
to:

 

(i)Information which is known to the receiving Party or one of its Affiliates or
independently developed by the receiving Party or one of its Affiliates prior to
the time of disclosure, in each case, to the extent evidenced by written
records;

 

(ii)Information disclosed to the receiving Party by a third party, which has a
right to make such disclosure;

 

(iii)Information which is or becomes patented, published or otherwise part of
the public domain as a result of acts by the disclosing Party or a third person
obtaining such information as a matter of right; or

 

(iv)Information which is required to be disclosed by order of the FDA or similar
authority in other countries or a court of competent jurisdiction; provided that
the Parties shall use their best efforts to obtain confidential treatment of
such information by the court or agency.

 

8.6Force Majeure. Failure of any Party to perform its obligations under this
Agreement as a result of Force Majeure shall not subject such Party to any
liability or place it in breach of any term or condition of this Agreement to
the other Party if such failure is caused by any cause beyond the reasonable
control of such non-performing Party. The Party prevented from performing its
obligations or duties because of Force Majeure shall promptly notify the other
Party hereto of the occurrence and particulars of such Force Majeure and shall
provide the other Party, from time to time, with its best estimate of the
duration of such Force Majeure and with notice of the termination thereof. The
Party so affected shall use its best efforts to avoid or remove such causes of
nonperformance. Upon termination of Force Majeure, the performance of any
suspended obligation or duty shall promptly recommence. Neither Party shall be
liable to the other Party for any direct, indirect, consequential, incidental,
special, punitive or exemplary damages arising out of or relating to the
suspension or termination of any of its obligations or duties under this
Agreement by reason of the occurrence of Force Majeure. In the event that Force
Majeure has occurred and is continuing for a period of at least three (3)
months, the other Party shall have the right to terminate this Agreement upon
thirty (30) day notice.

 



6

 

 

EXPLANATORY NOTE: [**] INDICATES THE PORTION OF THIS EXHIBIT

THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND

(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.

 

8.7Waiver. The failure of a Party to enforce any breach or provision of this
Agreement shall not constitute a continuing waiver of such breach or provision
and such Party may at any time thereafter act upon or enforce such breach or
provisions of this Agreement. Any waiver of breach executed by either Party
shall affect only the specific breach and shall not operate as a waiver of any
subsequent or preceding breach.

 

8.9Severability. If a court of competent jurisdiction declares any clause or
provision of this Agreement invalid or unenforceable, such provision shall be
severed and the remaining provisions of the Agreement shall continue in full
force and effect. The Parties shall use their best efforts to agree upon a valid
and enforceable provision as a substitute for the severed provision, taking into
account the intent of this Agreement.

 

8.10Notices. Except as otherwise specifically provided, any notice or other
documents to be given under this Agreement shall be in writing and shall be
deemed to have been duly given if sent by registered mail, nationally recognized
overnight delivery service or facsimile transmission to a party or delivered in
person to a party at the address or facsimile number set out below for such
party or such other address as the party may from time to time designate by
written notice to the other:

 

If to Elite, to:

 

Elite Pharmaceuticals, Inc.

Attn: CFO

165 Ludlow Avenue Northvale

New Jersey 07647

 

If to Mikah to:

 

Mikah Pharma LLC

Attn: CEO

20 Kilmer Drive

Hillsborough, NJ 08844

 

Any such notice provided pursuant to this Section 8.10 shall be deemed to have
been received by the addressee ten business days following the date of dispatch
of the notice or other document by registered mail or, where the notice or other
document is sent by overnight delivery service, by hand or is given by
facsimile, simultaneously with the transmission or delivery. Notwithstanding the
foregoing, any notice or other document sent by overnight delivery service, by
hand or by facsimile and received by the recipient after 5:30 p.m. local time
(of the recipient) shall be deemed to be delivered the next Business Day. To
prove the giving of a notice or other document it shall be sufficient to show
that it was dispatched. Either party may change its address at which notice is
to be received by written notice provided pursuant to this Section 8.10.

 



7

 

 

EXPLANATORY NOTE: [**] INDICATES THE PORTION OF THIS EXHIBIT

THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND

(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.

 

8.11Governing Law; Dispute Resolution; Venue. Agreement shall be construed, and
the rights of the Parties determined, in accordance with the laws of the State
of New Jersey without regard to conflict of law or choice of law rules. Any
controversy or claim pursuant to this Agreement or the breach thereof shall be
settled in accordance with Article 9 of this Agreement. Judgment upon the award
rendered by the Arbitrator(s) may be entered in any court having jurisdiction
thereof, including any non-U.S. Court and both Parties agree that such non-U.S.
Court shall apply judicial comity to any such judgment and enforcement thereof.
For purposes of dispute resolution, including litigation, each Party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Essex County, State of New Jersey, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or inconvenient venue for such
proceeding. Each Party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such Party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.

 

8.12Independent Parties. The relationship of the Parties under this Agreement is
that of independent contractors. Neither Party shall be deemed to be the agent
of the other, nor shall the Parties be deemed to be partners or joint venturers,
and neither is authorized to take any action binding upon the other. Elite
expressly acknowledges for itself, its employees, agents and subcontractors,
that none of them are employees of Mikah and that none of them are entitled to
participate in any benefit plans of Mikah. Elite further acknowledges that none
of its employees, agents or subcontractors are eligible to participate in any
benefit plans of Mikah, even if it is later determined that the status of any of
them was that of an employee during the period of this engagement of Elite by
Mikah.

 

8.13Headings. The headings contained in this Agreement are included herein for
reference and convenience and shall not affect the meaning of the provisions of
this Agreement.

 

8.14Publicity. Neither Party shall make any public announcement concerning, or
otherwise publicly disclose, any information with respect to the transactions
contemplated by this Agreement or any of the terms and conditions hereof without
the prior written consent of the other Party hereto. Notwithstanding the
foregoing, either Party may make any public disclosure concerning the
transactions contemplated hereby that in the opinion of such Party's counsel may
be required by law, government agencies, the U.S. Securities and Exchange
Commission, or the rules of any stock exchange on which such Party's or its
Affiliates' securities trade; provided, however, the Party making such
disclosure shall provide the non-disclosing Party with a copy of the intended
disclosure reasonably, and to the extent practicable, prior to public
dissemination, and the Parties hereto shall coordinate with one another
regarding the timing, form and content of such disclosure.

 



8

 

 

EXPLANATORY NOTE: [**] INDICATES THE PORTION OF THIS EXHIBIT

THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND

(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.

 

8.15No Third Party Beneficiaries. Except as specifically stated to the contrary
herein, no person or entity not a Party to this Agreement, including any
employee of any Party to this Agreement, shall have or acquire any rights by
reason of this Agreement, nor shall either Party have any obligations or
liabilities to such other person or entity by reason of this Agreement.

 

8.16Remedies Cumulative. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a Party shall be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such Party, and the exercise by a Party of any one remedy shall not preclude the
exercise of any other remedy.

 

82.17Further Assurances. Each Party shall execute and deliver such additional
instruments and other documents and use commercially reasonable efforts to take
or cause to be taken, all actions and to do, or cause to be done, all things
necessary under applicable law to consummate the transactions contemplated
hereby.

 

8.18Counterparts; Facsimile, Electronic Signatures. This Agreement may be
executed in counterparts, each of which shall be deemed an original, and all of
which together shall constitute a single agreement. This Agreement may be
executed by facsimile signatures or by a pdf (or other similar format) copy of
the signature delivered by e-mail, which signatures shall have the same force
and effect as original signatures.

 

18.19Drafting. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

 

8.20Currency. Wherever a monetary currency is indicated throughout this
Agreement, that currency shall be United States Dollars, unless otherwise
clearly indicated.

 

8.21Days. Wherever reference is made to days, working days or any measurement of
time in days, calendar days shall be used regardless of weekends and holidays.
Wherever reference is made to “Business Days” such reference shall exclude
weekend days and dates which are official government holidays in New Jersey.

 

(Signature Page follows)

 



9

 

 

EXPLANATORY NOTE: [**] INDICATES THE PORTION OF THIS EXHIBIT

THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND

(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first above
written.

 

Mikah Pharma, LLC   Elite Pharmaceuticals, Inc.           By: /s/ Nasrat Hakim  
By: /s/ Carter Ward Name: Nasrat Hakim   Name: Carter Ward Title: CEO   Title:
CFO Date: 12/5/18   Date: 12/5/18

 



10

 

 

EXPLANATORY NOTE: [**] INDICATES THE PORTION OF THIS EXHIBIT

THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND

(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.

 

Exhibit A

 

PRODUCTS

 

The following table lists Products as defined in Section 1.10.

 

Products   RLD TDB   TBD

 

 

11



 

 

